By the Court.
The principal question raised in these two cases is the same. The St. of 1855, c. 215, § 1, provides that it shall be unlawful and criminal for any person to sell any spirituous or intoxicating liquor, unless he is duly authorized as in that act provided; and that “ ale, porter, strong beer, lager beer, cider and all wines, shall be considered intoxicating liquors, within the meaning of this act, as well as all distilled spirits; but this enumeration shall not prevent any other pure or mixed liquors from being regarded as intoxicating.” What, then, is the real issue here ? The defendants are charged with selling intoxicating liquors ; the proof is that they sold lager beer. Taking the whole statute together, it is as if the legislature had provided that all intoxicating liquors, ale, porter, strong beer, lager beer, cider and wines should not be sold without authority. It is, as is often done, first stating a general definition, and then enumerating certain particular cases coming under it. The legislature cannot alter the nature of a thing; but they may prohibit the sale of a specific article. The issue here was whether the defendants sold lager beer. The evidence offered to show that lager beer was not intoxicating was rightly excluded, because not within the issue ; and the same answer disposes of the objections strongly urged, founded on the Declaration of Rights. It has been the custom in this commonwealth from time immemorial for the legislature to regulate the sale of liquors as of noxious drugs. It is difficult to lay down any general rule, and therefore we shall not attempt it; but we are clearly of opinion that the provision in question was within the constitutional power of the legislature.
*33The other point raised in Huber’s case was not much relied on. The ruling asked for upon the effect of the St. of 1855. c. 152, was opposed to the opinion of a majority of the court in Commonwealth v. Anilles, 5 Gray, 185. And a sufficient ruling upon the effect of that statute was embraced in the instructions given. Exceptions overruled.